McCulloch, C. J. This appeal involves a contest between the parties for the office of school director of a special school district in Mississippi Connty. Crosnell Special School District No. 6, the district in which this contest arises, was created by special statute approved'February 23,192Q, and the statute provides for a board of directors composed of six members. The present contest relates to the regular election in May, 1922, to provide for the succession of two of the directors whose terms expired at that time. There were seven candidates, and, according to the returns, appellants, J. T. Stafford and Gr. R. Ledbetter, received twenty-eight votes each, and appellees, O. E. Cook and P. H. Raspberry, received thirty-three votes each. Three other candidates, according to the face of the returns, received more votes than appellants. The returns were canvassed bj^ the county board of education, and appel-lees, Cook and Raspberry, entered upon the discharge of their duties. Appellants instituted a contest before the county board of education, and appealed to the circuit court of Mississippi County from an adverse decision of that board. It appears from the evidence in the case, that the ballots cast for appellants contained only the names of two candidates, whereas the ballots received by appel-lees contained the names of five candidates. It is shown that these ballots were oast upon the theory that there were five vacancies, for the reason, it is claimed, that three of‘ the directors, Lloyd, Vernon and Hale, whose terms had not expired, had become ineligible by reason of having failed to pay their poll-tax. The proof shows further that these persons were' still exercising the duties of the office, and that there had been no abandonment or nonuser. Tlie trial court .submitted to the jury the question concerning the alleged ineligibility of Lloyd, Vernon and Hale, and the jury made a special finding that they had not paid poll-tax for the previous year. The trial court then decided that these directors had rendered themselves ineligible to continue in office by reason of failing to pay poll-tax, and entered a judgment against appellants in their contest for the office. The effect of this decision of the trial court was to hold that, there being three ineligible directors, three vacancies occurred by reason thereof, and that there were three places to be filled on account of these vacancies, in addition to the places to be vacated by the expiration of terms at that time. During the pendency of the contest in the circuit court, there was instituted in the chancery court- an action to restrain directors Lloyd, Vernon, Hale, G-. B. Ledbetter and O. S. Ledbetter, the -old directors, from exercising the functions of the office, and a temporary injunction was issued, but later dissolved, and the chancery ease was transferred to the circuit court and consolidated with the election contest. This appeal brings up all of the questions raised in both actions. . The General Assembly of 1919 enacted a statute creating county boards of education. Crawford & Moses’ Digest, § 8853 et seg. The statute, in effect, substituted the county board of education for the county court in the supervision , of the school affairs of the respective counties in which the statute was applicable. We have decided that the Legislature did not exceed its powers in creating the board and conferring those duties upon it. Mitchell v. Directors of School District No. 13, 153 Ark. 50. Section 11 of that statute provides, in substance, that the returns of all school elections shall be made to the county board, that the board shall canvass the returns and “certify the result to the county court for proper record,” and that “all contests pertaining to school elections shall be filed with the county board of education within fifteen days after such election, and the board shall, as soon as practicable after ¡the contest is made or filed, grant a hearing.” There is a further provision for an appeal ‘ ‘ to the circuit court in the manner now provided by law for appeals from county courts.” Counsel in the case have not suggested any controversy concerning the question of the power of the Legislature to confer upon an election board as a special tribunal the authority to hear contests for the office of school director, but the question naturally ¡arises, and we proceed to its decision as a preliminary matter in this controversy. We have decided that the office of school director falls within the designation of county officers within the meaning of our statute regulating contests, and that, prior ho the statute now under consideration, such a contest must originate in the county court. Ferguson v. Wolchansky, 133 Ark. 516. The Constitution itself provides the method of contesting elections for certain offices, and it is specially provided in article 19, § 24, that the Legislature may provide'by law for the mode of contesting elections in cases not otherwise specifically provided for in the Constitution itself. It is thus seen that the Constitution itself has conferred upon the lawmakers adequate authority to provide for all election contests, leaving the matter entirely within the will of the Legislature as to where and by what means contests shall be conducted. The only question which arises is whether or not the exercise of this authority by the lawmakers was intended to be limited to the courts established by the Constitution. This very question was decided by the court in the case of Govan v. Jackson, 32 Ark. 553, where it was said: “There is nothing in the Constitution, that we can see, which requires that the contest should be made before the county court or that restrains the Legislature from erecting some other tribunal -or board for its determination; on the contrary, the power of the Legislature to establish such, if not distinctly expressed, is plainly implied in § 52 of art. 7, which is as follows: ‘§ 52. That in all cases of contest for any county, township or municipal office, an appeal shall lie, at the instance of the party aggrieved, from any inferior board, council or tribunal to the circuit court, on the same terms and conditions on which appeals may be granted to the circuit court in other cases, and on such appeals the case shall be tried de novo.’ ” The precise question now before ns was not involved in Govan v. Jackson, supra, but the statement above quoted was an essential part of the reasoning of the court in disposing of the other questions involved, hence it cannot be-treated as mere dictum. This view of the matter is in accord with the great weight of authority in other States, where it is generally held that election contests are not strictly judicial in the sense that they must be determined by the established courts, and it is generally held that, unless the Constitution forbids, the Legislature may refer such contests for settlement to any court or tribunal of its selection. 9 R. C. L. p. 1158. We conclude therefore that the statute is valid in this respect, and that the contest was properly instituted before the board of education and carried to the circuit court, on appeal. This brings us to a consideration of the merits of the contest — whether or not the ballots cast for appellees were valid expressions of the will of the voters in favor of their election. It is undisputed that all of the ballots oast in favor of the election of appellees contained the names of five candidates, and,' if it be found that there were not so many offices to be filled at that election, it follows from well-settled principles that those ballots must be thrown out, for the reason that, with more names on the ballot than there were offices to be filled, there is no means of ascertaining which one of the candidates the voters meiyt to favor with their ballots. There was no designation on these ballots to indicate which of the candidates were voted for as the successors of the officers whose terms expired iat that time, and this would necessarily result in the election of appellants, as the ballots cast in favor of all of the other candidates contained the names of five candidates, the same as those cast in favor of appellees. The theory upon which the voters cast their ballots for five candidates was that there were three vacancies on account, of the ineligibility of directors Lloyd, Yernon and Hale, but this conception was entirely erroneous, for there were, in fact, no .such vacancies. We must treat it as settled by the finding of the jury, upon conflicting testimony, that Lloyd, Yernon and Hale had not paid poll-tax for the previous year, and were-not qualified electors. White v. Hughes, 97 Ark. 221. There was no attempt, however, to prove that these men were ineligible at the time they were elected and took office.' Conceding, without deciding, that a condition of ineligibility arising after election and taking office would constitute ground for removal, it does not follow that such ineligibility vacates the office ipso fpcto; on the contrary, it seems clear to us that such subsequent ineligibility merely affords ground for removal, and does not vacate the office. “Vacancy in office” means the absence -of an incumbent of the office who has been legally inducted therein. Words and Phrases, vol. 4, p. 1122 (second series); 22 R. C. L. p. 437. If the office has not been filled by a de jure incumbent, then the vacancy still exists, but, when the induction into office is legal .and the person so inducted is eligible at -the time, his continuance in the office prevents a vacancy until he abandons the office or is removed therefrom in the manner provided by law. Mere existence of grounds for removal do not constitute a vacation of an office so as to confer upon the electors the right to elect a successor. Any other view of the matter would constitute an expulsion or removal of the incumbent from actual incumbency of the-office without an opportunity to be beard. This is tbe principle which governed tbe case of School District v. Garrison, 90 Ark. 335, though the application of the principle was somewhat different than in this case. Counsel for appellees rely on the decision in Means v. Terral, 145 Ark. 443, as supporting their contention that there were actual vacancies which the electors were authorized to fill. We do not think the principles' announced in that case have any application, for there was an actual vacancy in the office, which was temporarily filled by appointment, and, according to our interpretation of the Constitution, the voters were authorized to elect a successor — not because of an actual vacancy, but because the law authorized the election of a successor to the appointee of the Governor. Our conclusion upon the whole case is that the judg-'. ment of the circuit court is erroneous, upon the undisputed evidence, and that appellants are entitled to a judgment in their favor, the case being fully developed from the facts. The judgment is therefore reversed, and the cause remanded, with directions to the circuit court to enter a judgment in favor of appellants, declaring them to be duly elected and entitled to induction into office.